DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8-14 objected to because of the following informalities:  
Claim 8 recites “A processing unit comprising one or more processors; and 3memory coupled with and readable by the processing unit and storing therein a set 4of instructions which, when executed by the processing unit, causes the system to perform one or 5more operations comprising.”  50
There appears to be a typographical error as the claim recites performing one or more of the claimed operations, however, the dependent claims (9-14) rely on multiple operations (see claim 9, requires first and second images, claim 12 requires the first, second, third sets of images, etc.). Further, the other sets of claims require all of the operations/steps to produce a calibration.
Claim 8 would be allowable (see below) if they included performing all of the operations, which is consistent with the other sets of claims.
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
Claims 8-14 are objected to because of the above informalities:   Appropriate correction is required.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a method namely the combination of the following steps:  
2generating, using an imaging system, a first set of image data corresponding to a 3tissue sample, wherein the first set of image data is generated based on one or more images 4captured by the imaging system at a maximum light level of a dynamic range indicated by a 5sensor of the imaging system at a predetermined exposure time;  
6generating, using the imaging system, a second set of image data corresponding to 7the tissue sample, wherein the second set of image data is generated based on one or more 8images captured by the imaging system at a minimum light level of the dynamic range indicated 9by the sensor of the imaging system at the predetermined exposure time;  
10generating, using the imaging system, a third set of image data corresponding to 11the tissue sample, wherein the third set of image data is generated based on one or more images 12captured by the imaging system at a medium light level within the dynamic range indicated by 13the sensor at the predetermined exposure time, and wherein the medium light level is between 14the maximum light level and the minimum light level;  
15determining a linear regression value for each of the first, second, and third sets of 16image data;  17identifying, based on the determined linear regression values, an estimated degree 18of linearity corresponding to the imaging system, wherein the estimated degree of linearity 19indicates a ratio between signal output of the imaging system and an amount of light received by 20the imaging system; and  
21calibrating one or more components of the imaging system based at least in part 22on the estimated degree of linearity.  
Regarding claim 8, Reilly discloses 1asystem comprising:  
A processing unit comprising one or more processors; and
3memory coupled with and readable by the processing unit and storing therein a set 4of instructions which, when executed by the processing unit, causes the one or more processors of the system to perform 
generating, using an imaging system, a first set of image data  corresponding to a tissue sample, wherein the first set of image data is generated based on 8one or more images captured by the imaging system at a maximum light level of a 9dynamic range indicated by a sensor of the imaging system at a predetermined exposure 10time;  
11generating, using the imaging system, a second set of image data 12corresponding to the tissue sample, wherein the second set of image data is generated 13based on one or more images captured by the imaging system at a minimum light level of 14the dynamic range indicated by the sensor of the imaging system at the predetermined 15exposure time;  
16generating, using the imaging system, a third set of image data 17corresponding to the tissue sample, wherein the third set of image data is generated based 18on one or more images captured by the imaging system at a medium light level within the 19dynamic range indicated by the sensor at the predetermined exposure time, and wherein 20the medium light level is between the maximum light level and the minimum light level;  
21determining a linear regression value for each of the first, second, and  22third sets of image data;  23identifying, based on the determined linear regression values, an estimated 24degree of linearity corresponding to the imaging system, wherein the estimated degree of 25linearity indicates a ratio between signal output of the imaging system and an amount of 26light received by the imaging system; and  27calibrating one or more components of the imaging system based at least 28in part on the estimated degree of linearity.  

Regarding claim 15, none of the prior art of record specifies or makes obvious a computer-program product tangibly embodied in a non-transitory 2machine-readable storage medium, including instructions configured to cause one or more data processors to perform operations comprising:  52
generating, using an imaging system, a first set of image data corresponding to a tissue sample, wherein the first set of image data is generated based on one or more images 6captured by the imaging system at a maximum light level of a dynamic range indicated by a 7sensor of the imaging system at a predetermined exposure time;  
8generating, using the imaging system, a second set of image data corresponding to 9the tissue sample, wherein the second set of image data is generated based on one or more 10images captured by the imaging system at a minimum light level of the dynamic range indicated 11by the sensor of the imaging system at the predetermined exposure time;  
12generating, using the imaging system, a third set of image data corresponding to 13the tissue sample, wherein the third set of image data is generated based on one or more images 14captured by the imaging system at a medium light level within the dynamic range indicated by 15the sensor at the predetermined exposure time, and wherein the medium light level is between 16the maximum light level and the minimum light level;  
17determining a linear regression value for each of the first, second, and third sets of 18image data;  19identifying, based on the determined linear regression values, an estimated degree 20of linearity corresponding to the imaging system, wherein the estimated degree of linearity 21indicates a ratio between signal output of the imaging system and an amount of light received by 22the imaging system; and  
23calibrating one or more components of the imaging system based at least in part 24on the estimated degree of linearity.  
References such as Reilly (cited below) teach correction of the intensity of the light source by determining if an image of the tissue is overexposed, the recapturing the image based by adjusting the intensity and the exposure time to improve the dynamic range, but does not disclose the above claimed combination of steps/elements. 
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0086046- figure 2
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896